Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065955) in view of Boltunov et al. (U.S. PGPUB 20150079544) and further in view of Abkai (U.S. PGPUB 20180360411).
With respect to claim 1, Wen discloses a computer-implemented method of generating a virtual depiction of an orthodontic treatment of a patient, the computer-implemented method comprising:
generating a plurality of three-dimensional models of the patient's dentition, each of the plurality of three-dimensional models comprising a virtual representation of the patient's dentition at a different treatment stage of an orthodontic treatment plan (paragraph 97, In step 610, 3D digital models of the patient's pre-treatment and predicted post- treatment tooth arches are acquired);
obtaining an image of the patient, the image including at least a portion of the patient's face and including at least a portion of the patient's dentition (paragraph 94, Referring to FIG. 6, in step 600 one or more pre-treatment images of the patient's face and teeth are acquired);
aligning the first set of reference points on the first three-dimensional model with the second set of reference points on first projected model of the image of the patient (paragraph 102, the teeth in the pre-treatment and post-treatment 3D digital tooth arch models may be matched with the teeth in the pre-treatment 3D digital model of the patient's face and teeth);
generating a plurality of modified images of the patient based on the alignment, each of said plurality of modified images representing the patient in a respective stage of the orthodontic treatment plan (paragraph 99, In step 615 a 3D digital model of the patient's predicted post-treatment face and teeth is generated from the 3D digital model of the patient's pre-treatment face and teeth (generated in step 605) and the 3D digital models of the patient's pre-treatment and post- treatment tooth arches (generated in step 610)); and
sending instructions to display at least one of the plurality of modified images on a display (paragraph 104, in step 620, the 2D and/or 3D digital model of the patient's post-treatment face and teeth is rendered into a photo-realistic image using conventional rendering methods known to one of ordinary skill in the art). However, Wen does not expressly disclose:
receiving first identifiers of a first set of reference points modeled on a first three-dimensional model of the plurality of three-dimensional models of the patient's dentition, the first set of reference points corresponding to a set of anatomical points on the patient's dentition;
receiving second identifiers of a second set of reference points represented on the dentition of the image of the patient, the second set of reference points corresponding to the first identifiers; and
projecting the image of the patient's dentition into a three-dimensional space to create a projected 3D model of the image of the patient's dentition.
Boltunov et al., who also deal with dentition modeling, disclose a method for receiving first identifiers of a first set of reference points modeled on a first three-dimensional model of the plurality of three-dimensional models of the patient's dentition, the first set of reference points corresponding to a set of anatomical points on the patient's dentition (paragraph 26, At 203, an operator (e.g., a dental professional) can mark points on a photograph of a patient's jaws in a bite configuration and on the digital 3D model of the patient's jaws, paragraph 56, the operator can mark a number of second points (e.g., X points) on the 3D digital dental model 651 that correspond to the x points marked on the photograph);
receiving second identifiers of a second set of reference points represented on the dentition of the image of the patient, the second set of reference points corresponding to the first identifiers (paragraph 26, The points marked on the digital model of the patient's jaws can correspond to the points marked on the photograph (e.g., both sets of points can have a 1:1 correspondence such that each point marked on the photograph has a corresponding point marked on the digital dental model), paragraph 55, an operator (e.g., a dental professional) can mark a number of first points (e.g., x points) on the photograph 650. In some embodiments, the x points can be marked on sharp singularities (e.g., points that are in focus on the image). In one or more embodiments, x points can be marked on dental reference points (e.g., cusp tips));
Wen and Boltunov et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of receiving first identifiers of a first set of reference points modeled on a first three-dimensional model of the plurality of three-dimensional models of the patient's dentition, the first set of reference points corresponding to a set of anatomical points on the patient's dentition; and receiving second identifiers of a second set of reference points represented on the dentition of the image of the patient, the second set of reference points corresponding to the first identifiers, as taught by Boltunov et al., to the Wen system, because mapping information about the patient's jaws in a bite configuration (e.g., from a photograph thereof) can aid in bite setting the 3D digital dental model 651. That is, such information can aid in accurately positioning the upper jaw 653 and the lower jaw 655 in a bite configuration (paragraph 51 of Boltunov et al.).
Abkai, who also deals with dentition modeling, disclose a method for projecting the image of the patient's dentition into a three-dimensional space to create a projected 3D model of the image of the patient's dentition (paragraph 21, the comparison between the 3D model and the 2D X-ray image can be performed by applying a virtual back projection method to the 2D X-ray image, wherein the 2D X-ray image is then displayed in a 3D space, paragraphs 32-33, The object can therefore also be a part of a jaw consisting of a plurality of teeth and a dental prosthesis part).
	Wen, Boltunov et al., and Abkai are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of projecting the image of the patient's dentition into a three-dimensional space to create a projected 3D model of the image of the patient's dentition, as taught by Abkai, to the Wen as modified by Boltunov et al. system, because with the same image positional relationship, the shape of an image of the structure in the 2D X-ray image matches a virtual projection of the structure in the virtual 2D projection image (paragraph 20 of Abkai).
	With respect to claim 2, Wen as modified by Boltunov et al. and Abkai disclose the computer-implemented method of claim 1, wherein at least one reference point in the first set of reference points corresponds to a respective reference point in the second set of reference points (Boltunov et al.: paragraph 26, The points marked on the digital model of the patient's jaws can correspond to the points marked on the photograph (e.g., both sets of points can have a 1:1 correspondence such that each point marked on the photograph has a corresponding point marked on the digital dental model).
	With respect to claim 3, Wen as modified by Boltunov et al. and Abkai disclose the computer-implemented method of claim 2, wherein the anatomical points are at similar locations on the three-dimensional model and the image of the patient (Boltunov et al.: paragraph 56, the operator can mark a number of second points (e.g., X points) on the 3D digital dental model 651 that correspond to the x points marked on the photograph, Fig. 6).
With respect to claim 14, Wen as modified by Boltunov et al. and Abkai disclose a system comprising: memory storing computer-program instructions; and one or more physical processors coupled to the memory, the one or more physical processors configured to implement a computer-implemented method using the computer-program instructions (Wen: paragraph 116, the methods may be implemented in computer programs executing on programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and nonvolatile memory and/or storage elements), and suitable input and output devices), the computer-implemented method generating a virtual depiction of an orthodontic treatment of a patient, the computer-implemented method comprising the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 15, Wen as modified by Boltunov et al. and Abkai disclose the system of claim 14 for executing the method of claim 2; see rationale for rejection of claim 2.
	With respect to claim 16, Wen as modified by Boltunov et al. and Abkai disclose the system of claim 15 for executing the method of claim 3; see rationale for rejection of claim 3.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065955) in view of Boltunov et al. (U.S. PGPUB 20150079544), of Abkai (U.S. PGPUB 20180360411), and further in view of Wu et al. (U.S. PGPUB 20160239631).
	With respect to claim 4, Wen as modified by Boltunov et al. and Abkai disclose the computer-implemented method of claim 3. However, Wen as modified by Boltunov et al. and Abkai do not expressly disclose the similar locations are selected from the group consisting of the gingival apex of at least two teeth, the midpoint of incisal edges of at least two teeth, and cusp tips of at least two teeth.
	Wu et al., who also deal with dentition modeling, disclose a method wherein the similar locations are selected from the group consisting of the gingival apex of at least two teeth, the midpoint of incisal edges of at least two teeth, and cusp tips of at least two teeth (paragraph 65, a feature point may be a prominent feature of the tooth and/or close to the edge of the 2D contour. A feature point on a 3D model (e.g., 3D model 106) may be detected by computer processing, such as scan model module 106. A feature point on a 3D model may be detected manually by a user).
	Wen, Boltunov et al., Abkai, and Wu et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the similar locations are selected from the group consisting of the gingival apex of at least two teeth, the midpoint of incisal edges of at least two teeth, and cusp tips of at least two teeth, as taught by Wu et al., to the Wen as modified by Boltunov et al. and Abkai system, because the feature points of the 2D contour may closely align with the corresponding features on the 2D x-ray image (paragraph 65 of Wu et al.).
With respect to claim 17, Wen as modified by Boltunov et al., Abkai, and Wu et al. disclose the system of claim 16 for executing the method of claim 4; see rationale for rejection of claim 4.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065955) in view of Boltunov et al. (U.S. PGPUB 20150079544), of Abkai (U.S. PGPUB 20180360411), and further in view of Kuo et al. (U.S. PGPUB 20070134613).
	With respect to claim 5, Wen as modified by Boltunov et al. and Abkai disclose the computer-implemented method of claim 1. However, Wen as modified by Boltunov et al and Abkai do not expressly disclose: displaying a displayed modified image corresponding to the at least one of the plurality of modified images; providing an interface operable to select among the plurality of modified images a selected modified image to display; receiving from the interface an indication of the selected modified image to display; and changing the displayed modified image to the selected modified image in response to the indication.
	Kuo et al., who also deal with dentition modeling, disclose a method for displaying a displayed modified image corresponding to the at least one of the plurality of modified images; providing an interface operable to select among the plurality of modified images a selected modified image to display; receiving from the interface an indication of the selected modified image to display; and changing the displayed modified image to the selected modified image in response to the indication (paragraph 250, referring again to FIG. 31, a second display area 3102 is provided in the user interface display 3100 which illustrates a plurality of images that permits the user to select the most similar overjet condition. It can be seen that, when the user selects one of the plurality of images from the second display area 3102, the selected image is displayed in a magnified manner in a predefined selection area 3103 of the user interface display 3100).
Wen, Boltunov et al., Abkai, and Kuo et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method for displaying a displayed modified image corresponding to the at least one of the plurality of modified images; providing an interface operable to select among the plurality of modified images a selected modified image to display; receiving from the interface an indication of the selected modified image to display; and changing the displayed modified image to the selected modified image in response to the indication, as taught by Kuo et al., to the Wen as modified by Boltunov et al. and Abkai system, because the user or viewer of the images displayed in the predefined selection area 3103 may temporarily visually retain the replaced image (displayed in the predefined selection area 3103) such that when the new or toggled image is displayed in the same redefined selection area 3101, the user or viewer perceives the difference between the two images within the predefined selection area 3103 (paragraph 251 of Kuo et al.).
With respect to claim 18, Wen as modified by Boltunov et al., Abkai, and Kuo et al. disclose the system of claim 14 for executing the method of claim 5; see rationale for rejection of claim 5.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065955) in view of Boltunov et al. (U.S. PGPUB 20150079544), of Abkai (U.S. PGPUB 20180360411), Kuo et al. (U.S. PGPUB 20070134613), and further in view of Fisker (U.S. PGPUB 20170319293).
	With respect to claim 6, Wen as modified by Boltunov et al., Abkai, and Kuo et al. disclose the computer-implemented method of claim 5. However, Wen as modified by Boltunov et al., Abkai, and Kuo et al. do not expressly disclose displaying the image of the patient adjacent to the displayed modified image.
	Fisker, who also deal with dentition modeling, disclose a method for displaying the image of the patient adjacent to the displayed modified image (paragraph 69, The proposed digital 2D image can be shown together with the pre-treatment 2D image of the patient).
Wen, Boltunov et al., Abkai, Kuo et al., and Fisker are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of displaying the image of the patient adjacent to the displayed modified image, as taught by Fisker, to the Wen as modified by Boltunov et al., Abkai, and Kuo et al. system, because this would give the patient an idea of how the changes will affect his/hers appearance (paragraph 69 of Fisker).
With respect to claim 19, Wen as modified by Boltunov et al., Abkai, Kuo et al., and Fisker disclose the system of claim 18 for executing the method of claim 6; see rationale for rejection of claim 6.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065955) in view of Boltunov et al. (U.S. PGPUB 20150079544), of Abkai (U.S. PGPUB 20180360411), and further in view of Sachdeva et al. U.S. PGPUB 20040015327).
	With respect to claim 7, Wen as modified by Boltunov et al. and Abkai disclose the computer-implemented method of claim 1. However, Wen as modified by Boltunov et al. and Abkai do not expressly disclose sending instructions to display at least one of the plurality of modified images on the display includes sending instructions to simultaneously display a three-dimensional model corresponding to the at least one image's treatment stage.
	Sachdeva et al., who also deal with dentition modeling, disclose a method wherein sending instructions to display at least one of the plurality of modified images on the display includes sending instructions to simultaneously display a three-dimensional model corresponding to the at least one image's treatment stage (paragraph 85, FIG. 4A shows a 2D digital photograph of teeth/gingivae 71 displayed in a graphical window 73 along with a 3D virtual model of the teeth 75 to one side).
	Wen, Boltunov et al., Abkai, and Sachdeva et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of sending instructions to display at least one of the plurality of modified images on the display includes sending instructions to simultaneously display a three-dimensional model corresponding to the at least one image's treatment stage, as taught by Sachdeva et al., to the Wen as modified by Boltunov et al. and Abkai system, because this would simulate tooth movements and resulting changes on the appearance of the patient, either dynamically or statically (paragraph 84 of Sachdeva et al.).
With respect to claim 20, Wen as modified by Boltunov et al., Abkai, and Sachdeva et al. disclose the system of claim 14 for executing the method of claim 7; see rationale for rejection of claim 7.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065955) in view of Boltunov et al. (U.S. PGPUB 20190125492), of Abkai (U.S. PGPUB 20180360411), Sachdeva et al. U.S. PGPUB 20040015327), and further in view of Davis (U.S. Patent No. 9,861,451).
	With respect to claim 8, Wen as modified by Boltunov et al., Abkai, and Sachdeva et al. disclose the computer-implemented method of claim 7. However, Wen as modified by Boltunov et al., Abkai, and Sachdeva et al. do not expressly disclose displaying on the three dimensional model one or more labels indicating a degree of malocclusion for one or more malocclusions identified in the patient's dentition.
	Davis, who also deals with dentition modeling, discloses a method for displaying on the three dimensional model one or more labels indicating a degree of malocclusion for one or more malocclusions identified in the patient's dentition (column 46, lines 32-41, Since the patient presented with a transient malocclusion (arrows note the teeth in contact), albeit an asymptomatic one, the status was photo documented).
	Wen, Boltunov et al., Abkai, Sachdeva et al., and Davis are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of displaying on the three dimensional model one or more labels indicating a degree of malocclusion for one or more malocclusions identified in the patient's dentition, as taught by Davis, to the Wen as modified by Boltunov et al., Abkai, and Sachdeva et al. system, because it is recommended that each sign of transient malocclusion be documented (column 46, lines 37-39).
With respect to claim 21, Wen as modified by Boltunov et al., Abkai, Sachdeva et al., and Davis disclose the system of claim 20 for executing the method of claim 8; see rationale for rejection of claim 8.

Claims 9-11 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065955) in view of Boltunov et al. (U.S. PGPUB 20150079544), of Abkai (U.S. PGPUB 20180360411), and further in view of Sanchez (U.S. PGPUB 20130297275).
	With respect to claim 9, Wen as modified by Boltunov et al. and Abaki disclose the computer-implemented method of claim 1. However, Wen as modified by Boltunov et al. and Abkai do not expressly disclose transmitting a modified image of the plurality of modified images to the patient in a reminder email for an appointment, wherein said modified image contains a projected representation of the patient's face including teeth of the patient's dentition at a selected treatment stage of an orthodontic treatment plan.
	Sanchez, who also deals with dentition modeling, discloses a method for transmitting a modified image of the plurality of modified images to the patient in a reminder email for an appointment, wherein said modified image contains a projected representation of the patient's face including teeth of the patient's dentition at a selected treatment stage of an orthodontic treatment plan (paragraph 125, From the screen display 791, the user may generate one or more reports (e.g., 795, 795A, etc.), which may be transmitted via any of a variety of mediums (e.g., email, USPS, etc.), paragraph 132, Firstly, FIG. 5 displays a status icon 610 configured according to various embodiments to display patient data related to billing and appointment reminders, paragraph 137, With particular focus on FIG. 7, a data field portion 704 is further illustrated, which may be configured to display a variety of patient treatment images for use as visual aids with reference to the previously described textual data of field portions 702, 703, and 707).
	Wen, Boltunov et al., Abkai, and Sanchez are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of transmitting a modified image of the plurality of modified images to the patient in a reminder email for an appointment, wherein said modified image contains a projected representation of the patient's face including teeth of the patient's dentition at a selected treatment stage of an orthodontic treatment plan, as taught by Sanchez, to the Wen as modified by Boltunov et al. and Abkai system, because this may include not only visual illustrations (see 799), as previously described, but also textual educational material 798 providing reminders, advice, and the like to patients, whether reinforcing information conveyed during appointments or otherwise (paragraph 184 of Sanchez).
	With respect to claim 10, Wen as modified by Boltunov et al., Abkai, and Sanchez disclose the computer-implemented method of claim 9, wherein the selected treatment stage is a final stage of the treatment plan (Wen: paragraph 10, methods and apparatus are disclosed for generating 3D digital models and/or images of predicted final or intermediate results of dental or other medical treatments).
	With respect to claim 11, Wen as modified by Boltunov et al., Abkai, and Sanchez disclose the computer-implemented method of claim 1, further comprising transmitting a video file to the patient, said video file including representations of the plurality of modified images arranged in order to show a projection of the at least the portion of the patient's face including the at least the portion of the patient's dentition throughout the treatment plan (Sanchez: paragraph 178, the various elements may be at least initially displayed adjacent the model 715, with each being animated to move onto the model in an animated fashion, as the "time-lapse" visualization proceeds). It would have been obvious to apply the method of transmitting a video file to the patient, said video file including representations of the plurality of modified images arranged in order to show a projection of the at least the portion of the patient's face including the at least the portion of the patient's dentition throughout the treatment plan, because the visualization may be tied to a proposed treatment plan for a patient (see, e.g., FIG. 13), thereby facilitating an understanding of how proposed treatment plan may progress, if pursued (paragraph 177 of Sanchez).
With respect to claim 22, Wen as modified by Boltunov et al., Abkai, and Sanchez disclose the system of claim 14 for executing the method of claim 9; see rationale for rejection of claim 9.
	With respect to claim 23, Wen as modified by Boltunov et al., Abkai, and Sanchez disclose the system of claim 22 for executing the method of claim 10; see rationale for rejection of claim 10.
	With respect to claim 24, Wen as modified by Boltunov et al., Abkai, and Sanchez disclose the system of claim 14 for executing the method of claim 11; see rationale for rejection of claim 11.

Claims 12-13 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (WO 2006065955) in view of Boltunov et al. (U.S. PGPUB 20150079544), of Abkai (U.S. PGPUB 20180360411), and further in view of Derakhshan et al. (U.S. PGPUB 20160310235).
With respect to claim 12, Wen as modified by Boltunov et al. and Abkai disclose a computer-implemented method of generating a virtual depiction of a plurality of alternative orthodontic treatments for a patient, the computer-implemented method comprising:
generating a first plurality of three-dimensional models of the patient's dentition, each of the first plurality of three-dimensional models comprising a virtual representation of the patient's dentition at a different treatment stage of a first orthodontic treatment plan (Wen: paragraph 97, In step 610, 3D digital models of the patient's pre-treatment and predicted post- treatment tooth arches are acquired);
generating a second plurality of three-dimensional models of the patient's dentition, each of the second plurality of three-dimensional models comprising a virtual representation of the patient's dentition at a different, specific treatment stage (Wen: paragraph 97, In step 610, 3D digital models of the patient's pre-treatment and predicted post- treatment tooth arches are acquired);
obtaining an image of the patient, the image including at least a portion of the patient's face and including at least a portion of the patient's dentition (Wen: paragraph 94, Referring to FIG. 6, in step 600 one or more pre-treatment images of the patient's face and teeth are acquired);
receiving first identifiers of a first set of reference points modeled on a first three-dimensional model, said first three-dimensional model being a common model present in the first plurality of three-dimensional models and the second plurality of three-dimensional models (Wen: paragraph 97, In step 610, 3D digital models of the patient's pre-treatment and predicted post- treatment tooth arches are acquired, thus Wen teaches a plurality of models), the first set of reference points corresponding to a set of anatomical points on the patient's dentition (Boltunov et al.: paragraph 26, At 203, an operator (e.g., a dental professional) can mark points on a photograph of a patient's jaws in a bite configuration and on the digital 3D model of the patient's jaws, Boltunov et al.: paragraph 56, the operator can mark a number of second points (e.g., X points) on the 3D digital dental model 651 that correspond to the x points marked on the photograph, digital 3D model is considered the common model);
receiving second identifiers of a second set of reference points represented on the dentition of the image of the patient, the second set of reference points corresponding to the first identifiers (Boltunov et al.: paragraph 26, The points marked on the digital model of the patient's jaws can correspond to the points marked on the photograph (e.g., both sets of points can have a 1:1 correspondence such that each point marked on the photograph has a corresponding point marked on the digital dental model), paragraph 55, an operator (e.g., a dental professional) can mark a number of first points (e.g., x points) on the photograph 650. In some embodiments, the x points can be marked on sharp singularities (e.g., points that are in focus on the image). In one or more embodiments, x points can be marked on dental reference points (e.g., cusp tips));
projecting the image of the patient's dentition into a three-dimensional space to create a projected 3D model of the image of the patient's dentition (Abkai: paragraph 21, the comparison between the 3D model and the 2D X-ray image can be performed by applying a virtual back projection method to the 2D X-ray image, wherein the 2D X-ray image is then displayed in a 3D space, paragraphs 32-33, The object can therefore also be a part of a jaw consisting of a plurality of teeth and a dental prosthesis part);
aligning the first set of reference points on the first three-dimensional model with the second set of reference points on first projected model of the image of the patient (Wen: paragraph 102, the teeth in the pre-treatment and post-treatment 3D digital tooth arch models may be matched with the teeth in the pre-treatment 3D digital model of the patient's face and teeth);
generating a first and a second plurality of modified images of the patient based on the alignment, each of said plurality of modified images representing the patient in a stage of the first and second orthodontic treatment plans, respectively (Wen: paragraph 99, In step 615 a 3D digital model of the patient's predicted post-treatment face and teeth is generated from the 3D digital model of the patient's pre-treatment face and teeth (generated in step 605) and the 3D digital models of the patient's pre-treatment and post- treatment tooth arches (generated in step 610)); and
sending instructions to display at least one of the first plurality of modified images on a display (Wen: paragraph 104, in step 620, the 2D and/or 3D digital model of the patient's post-treatment face and teeth is rendered into a photo-realistic image using conventional rendering methods known to one of ordinary skill in the art). However, Wen as modified by Boltunov et al. and Abkai do not expressly disclose a second orthodontic treatment plan and sending instructions to display at least one of the second plurality of modified images simultaneously.
Derakhshan et al., who also deal with dentition modeling, disclose a second orthodontic treatment plan (paragraph 47, Embodiments of the treatment planning tool described herein allow the clinician to obtain a single initial data set of the patient's initial tooth arrangement and provide the clinician with different options for treatment planning to give both the clinician and patient more flexibility and treatment options) and sending instructions to display at least one of the second plurality of modified images simultaneously (paragraph 49, as shown in FIG. 3B, the comparative treatment planning tool can also provide a split screen to allow a dentist or orthodontist to compare different stages from the same treatment plan or from different treatment plans).
Wen, Boltunov et al., Abkai, and Derakhshan et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including a second orthodontic treatment plan and sending instructions to display at least one of the second plurality of modified images simultaneously, as taught by Derakhshan et al., to the Wen as modified by Boltunov et al. and Abkai system, because actual treatment and outcomes are subject to additional uncertainties of measurement of patient variables, of relationships to unmeasured patient variables, as well as of varying patient compliance and different patient goals. As a result, different clinicians might prefer different treatment plans for a single patient (paragraph 46 of Derakhshan et al.) and the split screen allows a side-by-side comparison of different stages (either from the same treatment plan or from different treatment plans) (paragraph 49 of Derakhshan et al.).
With respect to claim 13, Wen as modified by Boltunov et al., Abkai, and Derakhshan et al. disclose the computer-implemented method of claim 12, wherein the first three-dimensional model is a model of a starting point of the treatment plan, and wherein the image of the patient is an image at the beginning of treatment of the patient (Wen: paragraph 94, Referring to FIG. 6, in step 600 one or more pre-treatment images of the patient's face and teeth are acquired, paragraph 95, In step 605, a 3D digital model of the patient's pre-treatment face and teeth is generated from the image or images acquired in step 600).
	With respect to claim 25, Wen as modified by Boltunov et al., Abkai, and Derakhshan et al. system comprising: memory storing computer-program instructions; and one or more physical processors coupled to the memory, the one or more physical processors configured to implement a computer-implemented method using the computer-program instructions (Wen: paragraph 116, the methods may be implemented in computer programs executing on programmable computers that each includes a processor, a storage medium readable by the processor (including volatile and nonvolatile memory and/or storage elements), and suitable input and output devices), the computer-implemented method generating a virtual depiction of an orthodontic treatment of a patient, the computer-implemented method comprising the method of claim 12; see rationale for rejection of claim 12.
	With respect to claim 26, Wen as modified by Boltunov et al., Abkai, and Derakhshan et al. disclose the system of claim 25 for executing the method of claim 13; see rationale for rejection of claim 13.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 14, and 25 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,292,716 to Kim et al. for a method of corresponding reference marks between a 3D model and image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/27/22